IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CHRISTOPHER W. REED,                        : No. 96 MM 2016
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
KEVIN A. HESS, S.J., COURT OF               :
COMMON PLEAS OF CUMBERLAND                  :
COUNTY,                                     :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of September, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Prohibition is DENIED.

      The Prothonotary is DIRECTED to strike the name of the jurist from the caption.